DARGAN, J.
The proof altogether fails to establish, that the defendant in error practised any fraud or imposition on the plaintiff, in the execution of the contract. But it is contended, that the complainant is entitled to relief on the ground of mistake; that at the time of entering into the contract, he had the title to the land, and he made the purchase in ignorance of his rights, and by the contract he acquired no title, nor did Ware, the defendant, part with any. On this ground it is contended, that equity ought to relieve him. It therefore becomes necessary to examine if there was a mistake, and if there was, is it of such a character as entitles the complainant to relief.
The material facts on which the title, or claim of the parties to the land in dispute depend, are as follows: The complainant claims the land by a contract made with Robert G. Haden, who claimed to have purchased of the Indian, for whom it was reserved under the treaty of 24th March, 1832. But this contract of R. G. Haden has not been approved by the president. Spier Hagerty & Co. of which firm the defendant was a member, also claimed to have purchased the same land from the Indian, but this contract also had never received the approval of the president. J. C. Watson & Co. also claimed the land, by a contract entered into with the chief of the tribe, and their contract was ratified and approved by the president. Before this however was done, R. G. Haden and Watson & Co. having conflicting claims to different tracts of land, bought from the Indians, entered into an agreement by which these claims were to be settled, and by this agreement, the land in dispute was to be assigned to R. G. Haden. This agreement bears date the 3d day of July, 1839. Spier Hagerty & Co. also claimed various tracts of *157land which were claimed by Watson & Co., and they had filed memorials before the commissioner appointed to examine into the conflicting titles derived from the Indians, against the claims of J. C. Watson & Co. On the 20th May, 1839, the two firms of Watson & Co. and Spier Hagerty & Co. entered into an agreement, by which opposition to the claims of Watson & Co. was withdrawn, and the lands claimed by both the firms were to be equally divided between them, by half sections; and the answer alledges, that under this agreement, the land in dispute was allotted to Spier Hagerty & Co., and was so certified to the commissioner of Indian affairs. On the 4th day of May, 1842, the agent of the company of J. C. Watson & Co. assigned the land to the respondent, and requested the patent to be issued to him, which was done in 1845. But the patent, on its face, reserves all title, whether legal or equitable, in favor of any other person, derived from Watson & Co. From the evidence it appears, that Iverson, as the agent of Watson & Co. assigned the land to'Ware, and requested the patent to issue to him. It also appears, that Robert G. Haden, and the complainant, had employed Iverson to represent the claim of complainant, and to procure for him a patent. After the patent had issued to Ware, the complainant called on him, to inquire if it had been issued to him, and being informed that the patent had been issued to the defendant, he inquired whether the defendant would sell the land; Ware answered in the affirmative; stated to him the terms on which he would sell, and then showed him the patent; which was examined by the complainant ; but the defendant declined then to consummate the contract, because the complainant seemed to be excited; but requested him to take time to reflect on it, and if he still desired to make the trade, after ten or twelve days deliberation, that he would consummate it. The answer also admits, that in this conversation, he expressed the opinion, that R. G. Haden had no title, and still insists that he had not. At the expiration of ten or twelve days, the complainant returned, and still desiring to make the trade, it was consummated. These are the material facts on which the title of the parties to the land in dispute depends, and the circumstances under which the contract sought to be rescinded was entered into,
*158We think it very clear, that the legal title,to the land passed to Ware, by the patent. By the treaty, the .ultimate fee in -the land reserved for the Indians, remained in -the government; and the purchaser from an Indian reservee acquired no title by his purchase, until the contract was approved by •the president; when this was done, the,purchaser became entitled to a patent, which, when issued, carried the fee to the patentee. 5 Porter, 161; Ib. 413.
As neither the contract af Haden, or of Spier Hagerty & Co. was approved by the President, neither of them gave, within themselves, any right-or title to the land. The contract of J. C. Watson & Co. was approved of, and they became entitled to a patent, and could have it issued to them- - selves, or could direct that it be issued to another; and a patent issued on this contract, which had received the sanction of the president, carried with -it the legal title.
It is true, that a patent for land issued without authority ■of law, is void; or if the government has no right or title of any description, to the thing granted,,the patent is a nullity, .and confers no right or title whatever on the patentee.
But this is not the condition of the patent in the present .case. The^president had authority, and it became his duty, .to issue patents to such persons as.purchased -the Indian reservations, after the contractdiad been approved by him ; and a patent thus .issued, carries with it the.highest evidence of legal title.
In reference do the land,in dispute,.the title was in the government, and the president was authorized to issue a patent-to Watson & Co. A patent was issued under their,authority to Ware, and it vested in-him the legal title. There was then no mistake in regard to the legal title. The patent, however, reserves the title of all others, whether legal or . equitable, derived.from Watson & Co., and if the complain,ant had, the superior equitable title, a court of. equity would subject the. legal title to,it; and;probably would do so, even if there-had been no express reservation of title on ..the face offhe patent. If then there was a mistake at all, it was ,in reference to the equitable, not - the legal title to the land. But if-we should arrive at the conclusion,,that there was a *159mistake, and that before the contract was enteied into, the complainant had the superior equitable title, we should be met with the question, whether a court of equity, under the circumstances of this case,- could afford relief on the ground of mistake alone ?
I admit, that if one wholly ignorant of his title, and asserting no claim to land, purchases it of another, and after-wards discovers that he had the title before his purchase, and-that his vendor had none, a court of equity would afford relief, and decree the vendor to refund the purchase money. 1 Sugden on Vend. 253-4. But the foundation of relief in such a case is, that the party acted in ignorance of the facts. When all the facts constituting the title of the complainant are known to him, and he purchases the land, or compromises a controversy in reference to it, and acts on the presumption that he has no title, then the mistake is one of law, and not of fact.
If there was a mistake made by the complainant, it was a mistake of law, for we are satisfied that each party knew, the facts on which his own title, or claim, depended. The patent which reserves the title of all persons, whether legal or equitable, was examined by the complainant; he then took time to deliberate on the propriety of the contract, and deliberately entered into it, against a mistake of law; under such circumstances equity cannot afford relief.-
There are cases to be found, which hold that equity can grant relief against a plain and palpable mistake of law.— Bingham v. Bingham, 1 Vesey, 126; Lansdown v. Lansdown, Mosely, 364; 2 Sch. & Lef. 101; 2 Ball. & Beat. 171. But I think, on a strict examination of the cases, it will be found, that the mistake was so gross, and palpable, as to superinduce the belief, that some undue advantage was taken of the party, owing either to his imbecility of mind, or the exercise of improper influence. When the evidence is sufficient to induce that belief, then a court of equity ought to interfere. 1 Story Eq. 138, 140. And whether there may not be cases of such gross mistake as to afford evidence within themselves of undue advantage, against which equity will relieve, it is not necessary to decide; for if there was a mistake as to the legal rights of the parties in this case, it *160was made with a full knowledge of all the facts, after due deliberation, without any persuasion on the part of the defendant, or any effort on his part to induce the complainant to enter into it. Both parties asserted title to the land, and by the contract, the legal, if not the equitable title passed to the complainant. Under such circumstances, a mistake of law alone cannot give a title to relief. See 18 Wend. 407; 6 Paige, 189; 1 John. Ch. R. 512. Let the decree be affirmed.
Chilton, J., not sitting.